UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-6894


CHARLES FRANCIS GRAHAM,

                Petitioner - Appellant,

          v.

THEODIS BECK,

                Respondent - Appellee,

          and

FREDERICK HUBBARD,

                Respondent.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., Chief District Judge. (3:09-cv-00149-RJC)


Submitted:   September 11, 2012          Decided:   September 13, 2012


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles Francis Graham, Appellant Pro Se.   Mary Carla Hollis,
Assistant  Attorney  General,  Raleigh,  North  Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Charles Francis Graham seeks to appeal the district

court’s    order      denying      relief    on    his      28    U.S.C.      § 2254     (2006)

petition.      The order is not appealable unless a circuit justice

or    judge   issues       a    certificate       of    appealability.            28     U.S.C.

§ 2253(c)(1)(A) (2006).             A certificate of appealability will not

issue     absent      “a       substantial    showing            of    the    denial     of   a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2006).                   When the

district court denies relief on the merits, a prisoner satisfies

this    standard      by    demonstrating         that      reasonable        jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see     Miller-El    v.    Cockrell,          537 U.S. 322,     336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                 Slack,

529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Graham has not made the requisite showing.                              Accordingly, we

deny    Graham’s      motion      to   proceed         in   forma      pauperis,       deny   a

certificate      of      appealability        and       dismiss        the     appeal.        We

dispense      with       oral     argument    because            the    facts    and      legal



                                             2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3